 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 9                               SACRAMENTO DIVISION
10   KLAMATH-SISKIYOU WILDLANDS
     CENTER, ENVIRONMENTAL PROTECTION          No. 2:18-cv-02785-TLN-DMC
11
     INFORMATION CENTER, and KLAMATH
12   FOREST ALLIANCE,                          STIPULATION AND ORDER TO SET
                                               SCHEDULING ON MOTION FOR STAY
13        Plaintiffs,                          PENDING APPEAL
14        v.
15
     PATRICIA A. GRANTHAM, Klamath National
16   Forest Supervisor, and UNITED STATES
     FOREST SERVICE,
17
          Defendants,
18
19        and

20   AMERICAN FOREST RESOURCE COUNCIL,
     an Oregon non-profit corporation,
21
         Defendant-Intervenor.
22

23

24

25

26
27

28
     Page 1 - STIPULATION AND ORDER TO SET BRIEFING SCHEDULE
               Pursuant to L.R. 143, the undersigned parties hereby stipulate to the following briefing
 1

 2   schedule regarding a forthcoming motion to stay the Court’s injunction pending appeal. The

 3   following schedule is proposed:

 4      Motion filed:                                         April 26, 2019
 5      Responses:                                            May 7, 2019
        Replies:                                              May 14, 2019
 6

 7
     In support of this Stipulation, the parties state as follows:
 8
         1. Federal Defendants intend to file a motion for stay of the Court’s injunction (ECF No. 52,
 9
               Jan. 25, 2019) pending appeal pursuant to Fed. R. Civ. P. 62(d).
10

11       2. AFRC also filed a motion for stay pending appeal, ECF No. 64. The parties propose that

12             the above schedule control the deadlines for the responses and replies to AFRC’s motion

13             in lieu of the schedule set forth in Local Rule 230.
14       3. The parties do not request oral argument on Federal Defendants’ motion for stay or
15
               AFRC’s motion for stay.
16
         4. The parties have engaged in some settlement discussions and continue to engage in
17
               discussions. However, Federal Defendants do not believe they can further delay seeking
18
19             relief in light of conditions on the ground and the imminent possibility of operations.

20       5. If the injunction is stayed, operations that are currently enjoined could begin as early as

21             June. Accordingly, an expedited resolution of the stay request in this Court will aid
22
               orderly preparations and would give sufficient time for parties to apply to the Court of
23
               Appeals for relief if appropriate under Fed. R. App. P. 8(a)(1).
24
               WHEREFORE, the undersigned parties respectfully request the Court enter an order
25
     establishing the above briefing schedule and vacating the hearing on the motion for stay pending
26
27   appeal.

28
     Page 2 - STIPULATION AND ORDER TO SET BRIEFING SCHEDULE
          Respectfully submitted this 26th day of April 2019.
 1

 2                                     JEAN E. WILLIAMS
                                       Deputy Assistant Attorney General
 3                                     Environment & Natural Resources Division

 4                                     /s/ Krystal-Rose Perez
                                       KRYSTAL-ROSE PEREZ (TX Bar # 24105931)
 5
                                       Trial Attorney
 6                                     United States Department of Justice
                                       Environment & Natural Resources Division
 7                                     P.O. Box 7611
                                       Washington, D.C. 20044-7611
 8                                     Tel: (202) 305-0486
                                       Fax: (202) 305-0506
 9
                                       E-mail: krystal-rose.perez@usdoj.gov
10
                                       Counsel for Federal Defendants
11

12                                      /s/ Susan Jane M. Brown
                                       Susan Jane M. Brown, Admitted Pro Hac Vice
13
                                       Western Environmental Law Center
14                                     4107 N.E. Couch St.
                                       Portland, Oregon 97232
15                                     brown@westernlaw.org
                                       Ph.: (503) 914-1323
16                                     Fax: (541) 485-2457
17
                                       Tom Wheeler (CA Bar #304191)
18                                     Environmental Protection Information Center
                                       145 G Street #A
19                                     Arcata, California 95521
                                       tom@wildcalifornia.org
20                                     Ph: (707) 822-7711
21                                     Fax: (707) 822-7712

22                                     Brodia N. Minter, Admitted Pro Hac Vice
                                       Klamath Siskiyou Wildlands Center
23                                     P.O. Box 102
                                       Ashland, Oregon 97520
24                                     Brodia@kswild.org
25                                     Ph: (541) 488-5789
                                       Fax: (541) 552-1561
26
                                       Counsel for Plaintiffs
27

28
     Page 3 - STIPULATION AND ORDER TO SET BRIEFING SCHEDULE
 1

 2                                    Dennis L. Porter (Cal. Bar #67176), Attorney at Law
                                      8120 36th Avenue
 3                                    Sacramento, California 95824-2304
                                      Telephone: (916) 381-8300
 4                                    Fax: (916) 381-8726
                                      dlporter2@yahoo.com
 5

 6                                    /s/ Lawson E. Fite
                                      Lawson E. Fite (Ore. Bar #05573), Pro Hac Vice
 7                                    Sara Ghafouri (Ore. Bar #111021), Pro Hac Vice
                                      American Forest Resource Council
 8                                    5100 S.W. Macadam, Suite 350
                                      Portland, Oregon 97239
 9
                                      Telephone: (503) 222-9505
10                                    Fax: (503) 222-3255
                                      lfite@amforest.org
11                                    sghafouri@amforest.org
12                                    Attorneys for Defendant-Intervenor American
                                      Forest Resource Council
13

14

15

16

17

18
19         The Court having considered the Stipulation of the parties, IT IS SO ORDERED.
20

21   Dated: May 7, 2019
22

23

24

25                                       Troy L. Nunley
                                         United States District Judge
26
27

28
     Page 4 - STIPULATION AND ORDER TO SET BRIEFING SCHEDULE
